Title: To James Madison from John Mitchell, 23 April 1808
From: Mitchell, John
To: Madison, James



Sir,
New York 23d. April 1808

I have the Honor to forward You two packets (papers) & two Letters I received from our Minister at Paris.  The one under this cover, is some what soiled, haveing at the desire of Mr. Armstrong kept it constantly about me from the Moment of my being Captured.  My long detention in England upwards of 2 Months, causes thees Letters to be now of old date.  But no Oportunity offerd me to return for the U. S., before the one I was Captured in.  At the time I left Portsmouth Nothing had transpired of the inteligence Pr the British packet (at Falmouth).  The Commercial poeple in England were in much Anxiety respecting our Embargo and non importation act, And the manufacturers Appear’d to dread the effect of them.
The British were daily sending in our vessells and appeard determined rigidly to enforce the orders of Councill.  To the Printer here I furnished a long list of such vessells as had been sent into Plymouth.  Many others were sent to Portsmouth & Falmouth.  All that had Cargo on board were expected to be Condemned.  I shall leave this in two or three days for Philada.  I have the Honor to be Sir, Your Mo: Ob Servt.,

John Mitchell

